658 F.3d 867 (2011)
Gladys MENSING, Appellant
v.
WYETH, INC., et al., Appellees.
No. 08-3850.
United States Court of Appeals, Eighth Circuit.
September 29, 2011.

ORDER
The Supreme Court having reversed the judgment of this court and remanded this action for further proceedings in light of its opinion in PLIVA, Inc. v. Mensing, ___ U.S. ___, 131 S. Ct. 2567, 180 L. Ed. 2d 580 (2011), we now vacate Sections I, II, and IV of our opinion in Mensing v. Wyeth, Inc., 588 F.3d 603 (8th Cir.2009), reinstate Section III of that opinion, and deny Mensing's motion for leave to file a supplemental brief.